968 F.2d 1212
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Roosevelt TAYLOR, Jr., Plaintiff-Appellant,v.Edna BARBER;  Warren F. Haynie;  R. N. Southworth;  David A.Williams;  Dixon L. Foster, Defendants-Appellees.
No. 91-7723.
United States Court of Appeals,Fourth Circuit.
Submitted:  January 28, 1992Decided:  July 14, 1992

Roosevelt Taylor, Jr., Appellant Pro Se.
Before RUSSELL, SPROUSE, and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Roosevelt Taylor, Jr. appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Taylor v. Barber, No. CA-91-477-3 (E.D. Va.  Nov. 14, 1991).*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 We note that Taylor's claim against Officer Southworth is time-barred by Virginia's two-year statute of limitations.  Va. Code Ann. § 8.01-243(A) (Michie Supp. 1991)